EXHIBIT ADOBE SYSTEMS INCORPORATED NONSTATUTORY STOCK OPTION AGREEMENT (DIRECTOR – ANNUAL GRANT) THIS NONSTATUTORY STOCK OPTION AGREEMENT (the “Option Agreement”) is made and entered into as of the Date of Option Grant by and between Adobe Systems Incorporated and %%FIRST_NAME%-% %%LAST_NAME%-% (the “Participant”).The Company has granted to the Participant pursuant to the Adobe Systems Incorporated 2003 Equity Incentive Plan (the “Plan”) an option to purchase certain shares of Stock (the “Option”), upon the terms and conditions set forth in this Option Agreement. 1.Definitions and Construction. 1.1Definitions.Whenever used herein, the following terms shall have their respective meanings set forth below: (a)“Date of Option Grant” means %%OPTION_DATE,’Month DD, YYYY’%-% (b)“Number of Option Shares” means %%TOTAL_SHARES_GRANTED%-% shares of Stock, as adjusted from time to time pursuant to Section10. (c)“Exercise Price” means $%%OPTION_PRICE%-% per share of Stock, as adjusted from time to time pursuant to Section10. (d)“Vesting Date” means the day immediately preceding the day of the first annual meeting of the stockholders of the Company following the Date of Option Grant. (e)“Vested Shares” means, on any relevant date, that portion (disregarding any fractional share) of the Number of Option Shares determined by multiplying the Number of Option Shares by the “Vested
